Citation Nr: 1816617	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-12 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability, claimed as degenerative arthritis of the right knee.  

3.  Entitlement to service connection for a respiratory disability, claimed as asbestosis.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for a cardiac disability, claimed as sinus bradycardia.  

6.  Entitlement to service connection for varicose veins.  

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for narcolepsy.  

9.  Entitlement to service connection for a dental disorder, claimed as oral bone loss.  

10.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, colitis, and/or Crohn's disease, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In September 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his September 2017 video hearing, the Veteran reported having received VA medical treatment in the past year.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C. § 5103A.  While VA treatment records have previously been requested by the agency of original jurisdiction (AOJ) during the pendency of this appeal, the last such request was made in March 2015, approximately three years ago.  As the Veteran has apprised VA of outstanding VA treatment records, the issues on appeal must be remanded in order for this pertinent evidence to be obtained and reviewed.  

Prior 2015 VA treatment records also reflect the Veteran's statement that he receives treatment outside VA from a private pulmonologist for his claimed respiratory disabilities.  While some private treatment records have been received from the Veteran in the past, it is not clear these constitute the entirety of his pertinent private treatment records.  Therefore, the Veteran is reminded of the need to assist VA by providing the names, addresses, and other relevant information regarding any private medical treatment or other evidence regarding his claim, such that such evidence may be requested by VA.  In the alternative, he may obtain and submit such evidence on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Gainesville VA Health Care System, as well as any other VA facilities at which the Veteran has received treatment for the disabilities on appeal.  If no such records are available, that fact must be noted for the record.  

2.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private medical care providers who have treated his claimed disabilities.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

